DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 11-12 and 17-19 are rejected under 35 U.S.C. 102a1 as being anticipated by Kramer (4,688,570).

As to claim 1, Kramer disclose: A device (10’’, see figure 10) comprising: a) a guidance element (body of 10’’) sized and shaped to be positioned adjacent to a sclera of an eye (col 5 lines 20-25), the guidance element comprising: i) a first guide slot (18’’) configured to orient a first blade in a first orientation that is perpendicular to the sclera (structured to orient a blade 11 to be perpendicular to the sclera when placed through slot 18’’, length of blade 11 will be perpendicular to sclera when placed through left most slot 18’’ in figure 10) and guide the first blade in a first direction (structured to be able to guide a first blade in a first direction); wherein the first guide slot is further configured to orient the second blade in a second orientation that is parallel to the sclera (since sclera is a spherical shape, the blade will be parallel with a portion of the sclera at some point around an outer edge of the sclera, see figure below for reference) and perpendicular to the first orientation (structured to orient a blade like blade 11 to be parallel to the sclera when placed through slot 18’’, second orientation will be perpendicular to first orientation, see figure 10); wherein the blade insertion slot is further configured to allow the second blade to make a first layer cut through the opening of the sclera wherein the first guide cut is present (structured to allow the second blade to make a first layer cut through the opening of the sclera wherein the first guide cut is present); wherein the first layer cut is parallel to the sclera (structured to allow a first layer cut to be made that is parallel with the sclera); and wherein the first layer cut extends from the opening of the sclera so as to separate a part of scleral tissue from a remainder of the underlying sclera (structured to allow this particular cut to be formed); and b) a handle portion (31). Examiner notes the first and second blades are not being positively claimed, thus the device only needs to be able to accommodate both blades. Furthermore this is a device claim, thus claiming method steps only requires the devices to be able to allow those method steps to be performed. Examiner 

    PNG
    media_image1.png
    524
    547
    media_image1.png
    Greyscale


As to claim 2, Kramer discloses the invention of claim 1, Kramer further discloses: wherein the first blade and the second blade are the same (the device is able to accommodate the structure above in claim 1 wherein the first and second blades are the same). Its further noted the blades are not being positively claimed. 



As to claim 4, Kramer discloses the invention of claim 1, Kramer further discloses: the guidance element further comprising: iii) a second guide slot (see figure below) configured to guide the first blade in a second direction; wherein the second guide slot is further configured to allow the first blade to make a second guide cut through a portion of the sclera so as to create a second opening to the sclera (device is structured to allow the first blade to make a second guide cut through a portion of the sclera so as to create a second opening to the sclera) ; and wherein the second guide slot is further configured to control a depth of entry of the first blade into the second guide slot (structured to only allow a certain length of the blade to pass through the slot until the blade handle abuts the slot); iv) a third guide slot (see figure below) configured to guide the first blade in a third direction;  30wherein the third guide slot is further configured to allow the first blade to make a third guide cut through a portion of the sclera so as to create a second opening to the sclera (structured to allow the first blade to make a third guide cut through a portion of the sclera so as to create a second opening to the sclera); and wherein the third guide slot is further configured to control a depth of entry of the first blade into the third guide slot (structured to only allow a certain length of the blade to pass through the slot until the blade handle abuts the slot); wherein the blade insertion slot is further configured to allow the second blade to make so as to separate a flap of scleral tissue (structured to aloe a blade to perform this function depending on the shape of the blade since 34 intersects all 18’’ slits); wherein the first, second, and third layer cuts define a profile of the flap (structured to allow these cuts to occur by using the many slots 18’’ and 34 defined in the guide and picking up/moving the device to a new location to make new cuts if needed).

    PNG
    media_image2.png
    769
    1038
    media_image2.png
    Greyscale



As to claim 5, Kramer discloses the invention of claim 4, Kramer further discloses: wherein the profile is a quadrilateral profile (see explanation below). Examiner notes the device is structured to allow a user to make first second and third layer cuts to define a quadrilateral profile by using the slots 18’ and 34 provided on the 

As to claim 6, Kramer discloses the invention of claim 4, Kramer further discloses: wherein the second and third directions are parallel to each other (see explanation below and figure above). Examiner notes the second and third directions are seen to be parallel since they are both seen to be downward towards the eye and the slots are oriented in the same plane. 

As to claim 8, Kramer discloses the invention of claim 6, Kramer further discloses: wherein the profile is a square profile (see explanation below). Examiner notes with the combination of slots in the guidance element, the device is able to make a square profile as claimed above by moving the guidance device to a new position to make new cuts if necessary. 

As to claim 11, Kramer discloses the invention of claim 1, Kramer further discloses: wherein the handle is adjacent to the first guide slot (see figure above).

As to claim 12, Kramer discloses the invention of claim 1, Kramer further discloses: one or more anchoring elements (21/22) configured to attach the guidance elements to a portion of scleral tissue (via vacuum).



As to claim 18, Kramer discloses: A kit comprising: a) a surgical knife (11’) comprising: i) a first end (top blade end in figure 9) comprising a first blade (top blade); and ii) a second end (bottom blade end) comprising a second blade (bottom blade); and b) a device (device of figure 10) comprising: i) a guidance element (body of 10’’) sized and shaped to be positioned adjacent to a sclera of an eye (col 5 lines 20-25), the guidance element comprising: 1) a first guide slot (18’’) configured to orient a first blade in a first orientation that is perpendicular to the sclera (structured to orient a blade 11 to be perpendicular to the sclera when placed through slot 18’’, length of blade 11 will be perpendicular to sclera when placed through left most slot 18’’ in figure 10), and guide the first blade in a first direction (structured to be able to guide a first blade in a first direction); wherein the first guide slot is further configured to allow the first blade to make a first guide cut through a portion of the sclera so as to create an opening to the sclera (blade can pass through sclera); and wherein the first guide slot is further configured to control a depth of entry of the first blade into the first guide slot (structured to only allow a certain length of the blade to pass through the slot until the blade handle abuts the slot) 2) a blade insertion slot (34) configured to receive a second blade (structured to receive a second blade), and orient the second blade in a second orientation that is parallel to the sclera (since sclera is a spherical shape, the blade will be parallel with a portion of the sclera at some point around an outer edge of the sclera, see figure below for reference) and perpendicular to the first orientation (structured to orient a blade like blade 11 to be parallel to the sclera when placed through slot 18’’, second orientation will be perpendicular to first orientation, see figure 10); wherein the blade insertion slot is further configured to allow the second blade to make a first layer cut through the opening of the sclera wherein the first guide cut is present (structured to allow the second blade to make a first layer cut through the opening of the sclera wherein the first guide cut is present since blades can be placed through both slots); wherein the first layer cut is parallel to the sclera (structured to allow a first layer cut to be made that is parallel with the sclera); and wherein the first layer cut extends from the opening of the sclera so as to separate a part of scleral tissue from a remainder of the underlying sclera (device is structured to do this function by using the blade and slot arrangement to cut the tissue in the claimed manor); and ii) a handle portion (31). Examiner notes this is a device claim, thus claiming method steps only requires the devices to be able to allow those method steps to be performed. Examiner notes being parallel is seen as being located in a plane that is parallel with a plane of the sclera tissue.

    PNG
    media_image1.png
    524
    547
    media_image1.png
    Greyscale


As to claim 19, Kramer discloses the invention of claim 18, Kramer further discloses: wherein the first blade and the second blade are the same (both blades are part of the same structured thus seen to be part of the same blade). 

Claim(s) 1, 4-5 and 9 are rejected under 35 U.S.C. 102a1 as being anticipated by an alternate interpretation of Kramer (4,688,570).

As to claim 1, Kramer disclose: A device (10’’, see figure 10) comprising: a) a guidance element (body of 10’’) sized and shaped to be positioned adjacent to a sclera of an eye (col 5 lines 20-25), the guidance element comprising: i) a first guide slot (18’’) configured to orient a first blade in a first orientation that is perpendicular to the sclera (structured to orient a blade 11 to be perpendicular to the sclera when placed through slot 18’’, length of blade 11 will be perpendicular to sclera when placed through left most slot 18’’ in figure 10) and guide the first blade in a first direction (structured to be able to guide a first blade in a first direction); wherein the first guide slot is further configured to allow the first blade to make a first guide cut through a portion of the sclera so as to create an opening to the sclera (blade can pass through and cut tissue); and wherein the first guide slot is further configured to control a depth of entry of the first blade into the first guide slot (structured to only allow a certain length of the blade to pass through the slot until the blade handle abuts the slot); ii) a blade insertion slot (top slot 18’’ in figure 10 and slot 34) configured to receive a second blade (structured to receive a second blade), and orient the second blade in a second orientation that is parallel to the sclera and perpendicular to the first orientation (structured to orient a blade like blade 11 to be parallel to the sclera when placed through slot 18’’, width of blade 11 will be parallel to sclera when placed through top most slot 18’’ in figure 10); wherein the blade insertion slot is further configured to allow the second blade to make a first layer cut through the opening of the sclera wherein the first guide cut is present (structured to allow the second blade to make a first layer cut through the opening of the sclera wherein the first guide cut is present); wherein the first layer cut is parallel to the sclera (structured to allow a first layer cut to be made that is parallel with the sclera); and wherein the first layer cut extends from the opening of the sclera so as to separate a part of scleral tissue from a remainder of the underlying sclera (structured to allow this particular cut to be formed); and b) a handle portion (31). Examiner notes the first and second blades are not being positively claimed, thus the device only needs to be able to 

    PNG
    media_image1.png
    524
    547
    media_image1.png
    Greyscale


As to claim 4, Kramer discloses the invention of claim 1, Kramer further discloses: the guidance element further comprising: iii) a second guide slot (see figure below) configured to guide the first blade in a second direction; wherein the second guide slot is further configured to allow the first blade to make a second guide cut so as to separate a flap of scleral tissue (structured to aloe a blade to perform this function depending on the shape of the blade since 34 intersects all 18’’ slits); wherein the first, second, and third layer cuts define a profile of the flap (structured to allow these cuts to occur by using the many slots 18’’ and 34 defined in the guide and picking up/moving the device to a new location to make new cuts if needed).



    PNG
    media_image3.png
    682
    873
    media_image3.png
    Greyscale


As to claim 5, Kramer discloses the invention of claim 4, Kramer further discloses: wherein the profile is a quadrilateral profile (see explanation below). Examiner notes the device is structured to allow a user to make first second and third layer cuts to define a quadrilateral profile by using the slots 18’ and 34 provided on the guide, then moving the guide to a new location of the eye so other parts of the quadrilateral profile can be made with the slots in a new location. 

As to claim 9, Kramer discloses the invention of claim 5, Kramer further discloses: wherein the second and third directions are at an angle of less than 90 degrees relative to the first direction so that the profile is a trapezoidal profile (see figure above, structured to be able to make a trapezoidal profile if maneuvered).

Claim(s) 1, 4-5 and 10 are rejected under 35 U.S.C. 102a1 as being anticipated by another alternate interpretation of Kramer (4,688,570).

As to claim 1, Kramer disclose: A device (10’’, see figure 10) comprising: a) a guidance element (body of 10’’) sized and shaped to be positioned adjacent to a sclera of an eye (col 5 lines 20-25), the guidance element comprising: i) a first guide slot (18’’) configured to orient a first blade in a first orientation that is perpendicular to the sclera (structured to orient a blade 11 to be perpendicular to the sclera when placed through slot 18’’, length of blade 11 will be perpendicular to sclera when placed through left most slot 18’’ in figure 10) and guide the first blade in a first direction (structured to be able to guide a first blade in a first direction); wherein the first guide slot is further configured to allow the first blade to make a first guide cut through a portion of the sclera so as to create an opening to the sclera (blade can pass through and cut tissue); and wherein the first guide slot is further configured to control a depth of entry of the first blade into the first guide slot (structured to only allow a certain length of the blade to pass through the slot until the blade handle abuts the slot); ii) a blade insertion slot (top slot 18’’ in figure 10 and slot 34) configured to receive a second blade (structured to receive a second blade), and orient the second blade in a second orientation that is parallel to the sclera and perpendicular to the first orientation (structured to orient a blade like blade 11 to be parallel to the sclera when placed through slot 18’’, width of blade 11 will be parallel to sclera when placed through top most slot 18’’ in figure 10); wherein the blade insertion slot is further configured to allow the second blade to make a first layer cut 

    PNG
    media_image1.png
    524
    547
    media_image1.png
    Greyscale


As to claim 4, Kramer discloses the invention of claim 1, Kramer further discloses: the guidance element further comprising: iii) a second guide slot (see figure below) configured to guide the first blade in a second direction; wherein the second guide slot is further configured to allow the first blade to make a second guide cut through a portion of the sclera so as to create a second opening to the sclera (device is structured to allow the first blade to make a second guide cut through a portion of the sclera so as to create a second opening to the sclera) ; and wherein the second guide slot is further configured to control a depth of entry of the first blade into the second guide slot (structured to only allow a certain length of the blade to pass through the slot until the blade handle abuts the slot); iv) a third guide slot (see figure below) configured so as to separate a flap of scleral tissue (structured to aloe a blade to perform this function depending on the shape of the blade since 34 intersects all 18’’ slits); wherein the first, second, and third layer cuts define a profile of the flap (structured to allow these cuts to occur by using the many slots 18’’ and 34 defined in the guide and picking up/moving the device to a new location to make new cuts if needed).


    PNG
    media_image4.png
    759
    907
    media_image4.png
    Greyscale

As to claim 5, Kramer discloses the invention of claim 4, Kramer further discloses: wherein the profile is a quadrilateral profile (see explanation below). Examiner notes the device is structured to allow a user to make first second and third layer cuts to define a quadrilateral profile by using the slots 18’ and 34 provided on the guide, then moving the guide to a new location of the eye so other parts of the quadrilateral profile can be made with the slots in a new location. 

As to claim 10, Kramer discloses the invention of claim 5, Kramer further discloses: wherein the second and third directions are at an angle of more than 90 .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer (4,688,570) in view of Klopotek (6,030,398).

As to claim 13, Kramer discloses the invention of claim 12, Kramer fails to directly disclose: wherein the one or more anchoring elements comprises a plurality of pins. Examiner notes Kramer discloses the anchoring elements to be a suction anchor.
In the same field of endeavor, namely eye surgery devices, Klopotek teaches that anchoring a surgical device onto an eye via suction or pins is well known in the art (see col 5 lines 1-10).
Therefore, because attaching a device to a patient’s eye via suction or pins were recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the suction anchoring system for the pin anchoring system as described in Klopotek. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer (4,688,570) in view of Benner (20170311801).

As to claim 14, Kramer discloses the invention of claim 12, Kramer fails to directly disclose: wherein the one or more anchoring elements comprises a plurality of needles.
In the same field of endeavor, namely eye surgery devices, Benner teaches that anchoring a surgical device onto an eye needles is well known in the art (see paragraph 0033 and 0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the suction anchoring mechanism of Kramer that allows the device to anchor itself to the eye, for the needle anchoring mechanism of Benner since these mechanisms perform the same function of anchoring a surgical device to a patients eye. Simply substituting one anchoring means for another would yield the predicable result of allowing a user to secure a surgical device to a patient’s eye. See MPEP 2143.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer (4,688,570) in view of Ryan (5,916,149).

As to claim 20, Kramer discloses the invention of claim 18, Kramer fails to directly disclose: wherein the first blade and the second blade are different.
In the same field of endeavor, namely eye surgery devices, Ryan teaches that using a duel scalpel with two distinct blades to make cuts in the eye  is well known in the art (see figure 6B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the single cutting blade mechanism of Kramer that enables a user to cut the eye for the duel blade mechanism of Ryan since these mechanisms perform the same function of providing a means to cut a patients eye. Simply substituting one blade for another would yield the predicable result of allowing a user to precisely cut a patient’s eye. See MPEP 2143.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No art on record, alone or in combination could be found to teach: wherein the second and third directions are perpendicular to the first direction such that the profile is a rectangular profile. The closest prior art found was Kramer. There was no alternate . 

Response to Arguments
Applicant's arguments filed 10/4/2021 have been fully considered but they are not persuasive. As to the arguments regarding that Kramer fails to disclose: a blade insertion slot configured to receive a second blade, and orient the second blade in a second orientation that is parallel to the sclera and perpendicular to the first orientation, examiner notes an alternate interpretation of the prior art has been taken to address this limitation. Currently, the prior art Kramer is seen to be able to orient the second blade to be parallel with the sclera since the sclera is spherical in shape. The blade will be parallel with a portion of the sclera at some point around an outer edge of the sclera, see figure above for reference. Furthermore, once through the designated slot, the second orientation will be perpendicular to first orientation, see figure 10. Thus, the new interpretation of the art is seen to read on the claim limitation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771